DIREXION SHARES ETF TRUST Direxion Daily China Bull 3X Shares Direxion Daily China Bear 3X Shares Supplement dated June 13, 2011 to the Prospectus and Statement of Additional Information (“SAI”) dated June 13, 2011 Effective June 15, 2011, the trading symbols for the Direxion Daily China Bull 3X Shares and the Direxion Daily China Bear 3X Shares will change as follows: Fund Current Ticker Symbol New Ticker Symbol Direxion Daily China Bull 3X Shares CZM YINN Direxion Daily China Bear 3X Shares CZI YANG For more information, please contact the Funds at (800) 851-0511. ***** Please retain a copy of this Supplement with your Prospectus and SAI.
